Citation Nr: 0925990	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-20 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1951 to July 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has been diagnosed with pulmonary fibrosis and 
has received a VA respiratory disorders examination in 2005.  
The accompanying opinion, however, appears to be too narrow 
as its wording seems to focus on whether asbestosis, per se, 
is present, rather than whether the respiratory impairment 
that is present is due to inhalation of asbestos particles.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should provide the Veteran's 
claims file to the physician who performed 
the April 2005 respiratory examination of 
the Veteran.  After re-familiarizing 
herself with the record, that person 
should provide an addendum that addresses 
whether it is at least as likely as not 
that any current lung disability from 
which the Veteran may suffer is related to 
in-service exposure to asbestos.  If an 
examination of the Veteran is considered 
necessary, that should be arranged, and if 
that examiner is unavailable, the matter 
should be referred to another for the 
opinion sought.  

The opinion rendered should take into 
consideration the Veteran's pre-service, 
in-service and post-service occupational 
and recreational history, including his 
twenty year post-service asbestos 
exposure.  The examiner should provide a 
complete rationale for all opinions given 
including discussion of any contrary 
opinions in the record.

2.  The RO should then readjudicate the 
case.  If such action does not resolve the 
claim, a Supplemental Statement of the 
Case should be issued to the Veteran and 
his representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


